[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________          FILED
                                              U.S. COURT OF APPEALS
                           No. 09-12602         ELEVENTH CIRCUIT
                                                 JANUARY 22, 2010
                       Non-Argument Calendar
                                                     JOHN LEY
                     ________________________
                                                   ACTING CLERK

                       Agency No. A089-160-289

NATALIA RAMIREZ-AGUILAR,


                                                                    Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                           (January 22, 2010)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Natalia Ramirez-Aguilar petitions pro se for review of the denial of her

application for asylum and withholding of removal under the Immigration and

Nationality Act and relief under the Convention Against Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment. INA § 241(b)(3); 8 U.S.C. §

1231(b)(3); 8 C.F.R. § 208.16(c). The Board of Immigration Appeals and the

immigration judge found that Ramirez failed to prove she was eligible for asylum

or withholding of removal because her allegations were not sufficiently detailed or

corroborated to establish she suffered past persecution on account of a protected

ground. We deny the petition.

      Ramirez makes two arguments, but we lack jurisdiction to consider one of

those arguments. Ramirez argues that she is eligible for asylum and withholding of

removal based on a well-founded fear of future persecution. Ramirez also argues

that she was eligible for relief under the Convention, but she failed to present that

argument to the Board. “[A]bsent a cognizable excuse or exception, we lack

jurisdiction to consider claims that have not been raised before the [Board].’”

Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006).

      Substantial evidence supports the finding that Ramirez did not suffer past

persecution on account of a protected ground. Ramirez’s testimony that she

received a threatening phone call and a pamphlet establishes that Ramirez suffered

harassment, not persecution. See Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1238
                                           2
(11th Cir. 2006); Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir.

2005). Although Ramirez argues that she was almost kidnapped because of her

opposition to the Revolutionary Armed Forces, the record does not compel that

finding. See Sepulveda, 401 F.3d at 1231. Ramirez was vague about her political

activities. When prompted for details, Ramirez testified she worked on weekends

with local farmers to prevent them from cultivating drugs, but she later testified

that she served as a “link”and as a “coordinator” between a university and the

farmers. Ramirez also was ambiguous about her attackers’ motives. Ramirez

waited until redirect examination to mention that her attackers identified

themselves with the Revolutionary Forces. According to Ramirez, the attackers

did not identify themselves as members of the Revolutionary Forces and instead

told Ramirez that she would “have to deal with the FARC.” The immigration

judge asked Ramirez to submit a copy of the police report about the incident, but

the Board was entitled to find that the document she submitted did not corroborate

her story. See INS § 208(b)(1)(B)(ii); 8 U.S.C. § 1158(b)(1)(B)(ii). Although the

document bore the letterhead of “M. Bogota Judicial Police,” it primarily consisted

of a medical diagnosis.

      The record does not support Ramirez’s argument that she has a well-founded

fear of persecution on a protected ground upon return to Guatemala. Ramirez is

not entitled to a presumption of a well-founded fear of future persecution because
                                          3
she failed to establish that she suffered past persecution. Ramirez’s speculation

about future attacks based on her alleged attempted kidnapping does not compel a

finding that there is a reasonable possibility of future persecution. See 8 C.F.R. §

208.16(b)(1); Sepulveda, 401 F.3d at 1231.

      We DENY Ramirez’s petition for asylum and withholding of removal.




                                          4